354 S.W.2d 372 (1962)
E. L. FITCH, doing business as E. L. Fitch Trucking Co., et al., Petitioner,
v.
INTERNATIONAL HARVESTER COMPANY, Respondent.
No. A-8722.
Supreme Court of Texas.
January 31, 1962.
*373 Murray J. Howze, Monahans, for petitioner.
McGowen & Magee, Monahans, for respondent.
PER CURIAM.
The Court of Civil Appeals dismissed the appeal to that Court for want of prosecution. 350 S.W.2d 395. This action was not erroneous. Rules 414 and 415, Texas Rules of Civil Procedure. The appeal having been dismissed, discussion by the Court of Civil Appeals of the merits of the appeal and its affirmance of the trial court's judgment may be regarded as mere surplusage inasmuch as the judgment of the trial court stands unimpaired upon the dismissal of the appeal therefrom.
The application for writ of error is refused, no reversible error.